DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on October 27, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 6-8, 12-13, 15-16, and 18-20 have been amended; and claims 5 and 14 are canceled. Accordingly, claims 1-4, 6-13 and 15-20 are pending in this application with an action on the merits to follow regarding claims 1-4, 6-13 and 15-20.
Because of the applicant's amendment, the following in the office action filed August 03, 2021, are hereby withdrawn: 
Claim Objections of Claims 7-8, 12, 15-16, and 18
Drawings
The drawings are objected to because reference character “114” (the “torso opening”) appears to be pointing to the same structure as reference character “124” (the “LED lights”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
The Examiner notes that in the Remarks dated October 27, 2021 the Applicant states, “Applicant has amended the drawings to properly show number 114 as separate from number 124 in FIG. 1, and respectfully requests that the objection be withdrawn” on Page 5, Section 1. However, no corrected Drawing sheets were filed to be examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Swank US 20190037934 in view of Ku US 20180153231 further in view of Meuller US 20170167720.
Regarding independent Claim 1, Swank discloses a safety garment (Abstract) comprising: a garment (Figs. 1A-8); a LED lighting system (Fig. 1A, #2; ¶0106) attached to said garment (¶0106) and waterproof (¶0018), the LED lighting system comprised of a LED strip (¶0055) and a plurality of LED lights attached to the LED strip in series (Swank Annotated Fig. 2; ¶0018 and ¶0055); a power supply (Abstract, ¶0009); a controller (¶0099 and ¶0101), and a sensor (¶0075 notes an “environmental sensor”).
Swank does not expressly disclose the LED lighting system is specifically encapsulated within a waterproof coating.

Both Swank and Ku teach analogous inventions in the art of garments with light emitting parts. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Swank with the teachings of Ku such that the LED lighting system would be encapsulated within a waterproof coating so that the entire garment could be washable without having to remove the LED lighting system.
Swank nor Ku expressly disclose a light sensor configured to automatically turn on the LED lighting system when the light sensor detects a low level of ambient light.
Mueller teaches a lighted outer garment a light sensor (¶0012) configured to automatically turn on the LED lighting system when the light sensor detects a low level of ambient light (¶0012). 
Swank (as modified by Ku) and Mueller teach analogous inventions in the art of garments with light emitting parts. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Swank with the teachings of Mueller such that the garment would have a light sensor to detect low levels of light so that the LED lights would illuminate automatically as it became dark outside to eliminate the risk that the user would forget to turn on the lights themselves.
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Mueller disclose the structure of the lighted garments with an ambient light sensor, there would be a reasonable expectation for the ambient light sensor to perform such functions as explained after each functional limitation.
Regarding Claim 2, the modified safety garment of Swank discloses the safety garment of claim 1, wherein the garment is comprised of a pair of front panels (Fig. 1A, #20A and #20B; ¶0105), a back panel (Fig. 3, #20C; ¶0109), a neck opening (Swank Annotated Fig. 2; ¶0117), a torso opening (Swank 
Regarding Claim 3, the modified safety garment of Swank discloses the safety garment of claim 1, wherein the garment is further comprised of a plurality of outer seams (Fig. 2, #11 shows many sets of seams; ¶0010 and ¶0058).  
Regarding Claim 4, the modified safety garment of Swank discloses the safety garment of claim 3, wherein the LED lighting system is attached to the plurality of outer seams (Swank Annotated Fig. 2; ¶0018).  
Regarding Claim 6, the modified safety garment of Swank discloses the safety garment of claim 4, wherein the plurality of LED lights are in electrical communication with the power supply (Abstract, ¶0119) 
Regarding Claim 7, the modified safety garment of Swank discloses the safety garment of claim 1, wherein the power supply is one of a battery pack, a solar panel, or a photovoltaic panel (¶0015, ¶0118).  
Regarding Claim 8, the modified safety garment of Swank discloses the safety garment of claim 1, wherein the controller further comprises at least one of an on/off switch, a brightness adjuster, a color selector, or a mode selector (¶0040, ¶0107).  
Regarding Claim 9, the modified safety garment of Swank discloses the safety garment of claim 8, wherein the brightness adjuster controls a brightness of the LED lighting system (¶0040; “brightness” is also known mathematically as “luminance”. “Luminance” is defined by the Oxford Dictionary as, “the intensity of light emitted from a surface per unit area in a given direction”).  
Regarding Claim 10, the modified safety garment of Swank discloses the safety garment of claim 8, wherein the color selector controls a color of a light emitted from the LED lighting system (¶0040, ¶0055, ¶0072).  
Regarding Claim 11, the modified safety garment of Swank discloses the safety garment of claim 8, wherein the mode selector controls a mode of operation of the LED lighting system (¶0021, ¶0072).  
Regarding Claim 12, the modified safety garment of Swank discloses the safety garment of claim 8, wherein the mode of operation is comprised of a select one of (a) a continuous light; (b) an intermittent light; or (c) a strobe light (¶0072).  
Claims 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Swank in view of Peng US 20060087864.
Regarding Independent Claim 13, Swank discloses a safety garment comprising: a vest (Abstract); an LED lighting system (Fig. 1A, #2; ¶0106) attached to said vest (¶0106) and that is visible from a vantage point that is located anywhere around the vest (¶0003; also see Figs. 1A-8 which show the LED lights #2 located on many vantage points of the vest), the LED lighting system comprising a plurality of LED strips (¶0055) each comprising a plurality of LED lights attached to the LED strips (Swank Annotated Fig. 2; ¶0018 and ¶0055), and fiber-optics on the vest (¶0055) for enhancing visibility (¶0004); and a power supply (Abstract, ¶0009) for powering the LED lighting system (Abstract, ¶0119).  
Swank does not expressly disclose a plurality of fiber-optic threads for connecting the LED strips.
Peng teaches a textile device with a plurality of fiber-optic threads for connecting the LED strips (¶0033).
Both Swank and Peng teach analogous inventions in the art of textiles with light emitting parts. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Swank with the teachings of Peng such that the LED lighting system would have LED strips connected by fiber optic threads since fiber optic threads are well known in the art to channel light in modes, thereby magnifying the light emitted from the LEDs and causing the wearer of the vest to be more visible in dark conditions.
Regarding Claim 15, the modified safety garment of Swank discloses the safety garment of claim 13, wherein the power supply is one of a battery pack, a solar panel, or a photovoltaic panel (¶0015, ¶0118).  
Regarding Claim 16, the modified safety garment of Swank discloses the safety garment of claim 13, further comprising a controller having an on/off switch, a brightness adjuster, a color selector, or a mode selector (¶0040, ¶0107).  
Regarding Claim 17, the modified safety garment of Swank discloses the safety garment of claim 16, wherein the brightness adjuster controls a brightness of the LED lighting system (¶0040; “brightness” is also known mathematically as “luminance”. “Luminance” is defined by the Oxford Dictionary as, “the intensity of light emitted from a surface per unit area in a given direction”), the color selector controls a color of a light13Claude A. Johnson emitted from the LED lighting system (¶0040, ¶0055, ¶0072), and the mode selector controls a mode of operation of the LED lighting system (¶0072).  
Regarding Claim 18, Swank discloses the safety garment of claim 17, wherein the mode of operation is comprised of a select one of (a) a continuous light; (b) an intermittent light; or (c) a strobe light (¶0072).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swank in view of Balzano US 20140130225 further in view of Kotb US 8892220.
Regarding Independent Claim 19, Swank discloses a safety system comprising: vests (¶0002) comprised of a pair of front panels (Fig. 1A, #20A and #20B; ¶0105), a back panel (Fig. 3, #20C; ¶0109), a neck opening (Swank Annotated Fig. 2; ¶0117), a torso opening (Swank Annotated Fig. 2; ¶0017), a pair of arm openings (Swank Annotated Fig. 2) and a striping (Fig. 2, #1; ¶0113); a LED lighting system attached to each vest (Swank Annotated Fig. 2; ¶0018), wherein each LED lighting system is comprised of a LED strip (¶0055) and a plurality of LED lights attached to said LED strip (Swank Annotated Fig. 2; ¶0018 and ¶0055); a power supply for powering each LED lighting system (Abstract, ¶0119); a controller 
Swank does not expressly disclose a plurality of vests, and a controller for wirelessly controlling the operation of the LED lighting system of each vest simultaneously.
Balzano teaches a safety vest system with a plurality of safety vests that are in communication via a single wireless remote transceiver (¶0021 and 0062).
Both Swank and Balzano teach analogous inventions in the art of safety garments with electronic components. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Swank with the teachings of Balzano such that the safety system of Swank comprised multiple safety vests equipped as to be wirelessly connected so that the master controller could coordinate specific functions of multiple vests simultaneously to eliminate the need to ask each vest wearer to change the functions independently thereby creating less worker downtime. 
Swank nor Balzano expressly disclose a controller for wirelessly controlling the operation of the LED lighting system of each vest simultaneously.
Kotb teaches a wearable lighting system with a controller (Fig. 1, #16) for wirelessly controlling the operation of the LED lighting system (Fig. 1, #14; Col. 5, l. 21-32) of each garment (Fig. 1, #18) simultaneously (Abstract; Col. 5, l. 56 – Col. 6, l. 2).
Swank (as modified by Balzano) and Kotb teach analogous inventions in the art of garments with light emitting parts. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Swank with the teachings of Kotb to incorporate a wireless LED lighting system that so that the master controller could control the lighting of multiple vests simultaneously to ensure that each vest is lit at a specific time to draw attention to the wearer by passing vehicles even at a considerable distance.
Regarding Claim 20, the modified safety system of Swank discloses the safety system of claim 19, wherein the LED lighting system is visible from a vantage point that is located anywhere around the vest (¶0003; also see Figs. 1A-8 which show the LED lights #2 located on many vantage points of the vest).

    PNG
    media_image1.png
    962
    904
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed October 27, 2021, with respect to the 35 USC 102 of Claims 1-4, 6-13, and 15-20 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mujeeb US 20180122205 A1 teaches a transit warning system on a vest
Mueller US 20170167720 A1 teaches a solar powered LED vest system
Rae US 20160353813 A1 teaches a safety garment with LED lights
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732    
                                                                                                                                                                                                    /HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732